Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, it not readily concrete as to what percentage of the total length is specifically extended in parallel with polygon surfaces located between the sets of points.

Regarding claim 8, "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 9 is necessarily rejected based on its dependency on claim 8.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 19, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions 

Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.


 … on the basis of further points … within a relative coordinate system, conversion of the further points … being effected on the 10basis of the reference point …”, “determining . . . path along the object on the basis of the set of points…”.  Independent claims 19 and 33 recite substantially similar limitations.

These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Therefore, these limitations are abstract ideas and claims 1, 11 and 16 are directed to a judicial exception.

Analyzing claims 2 – 4, 6, 7 and 10 – 32, the additional recitation a “conductor [lightning arrester]” or “wind turbine” etc. has not remedied overcoming the judicial exception of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 6, 8 - 10, 19, 20 - 24, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20180292531 A1 to Xie (“Xie”).



Regarding claim 2, Xie’s teaching, comprising determining coordinates of the path in relation to at least one point among the set of points (¶0033).

Regarding claim 3, Xie’s teaching, wherein said determining of the path is effected by means of a distance from the object that is to be maintained -[to avoid collision]- (¶¶0036, 0065).

Regarding claim 6, Xie’s teaching, wherein said determining of the path comprises 30manually inputting (via input 140 or interface 210) the path 

Regarding claim 8, Xie’s teaching, further includes a drone (¶0030) controlled by means of absolute coordinates (GPS; ¶0038).

Regarding claim 9, Xie’s teaching, wherein a movement of the object or of part of the object is reproduced in real time in the model, and wherein, on the basis of the 10modified model, the trajectory is adapted in real time to the movement of the object (¶¶0022, 0031, 0049, 0050, 0053).

Regarding claim 10, Xie’s teaching, comprising:  15moving a movable capturing unit on the path along the object, and inspecting the object along the path (the object is ‘inspected’ along the path to avoid collision; ¶0032, 0063, 0065).

Regarding claim 19, Xie teaches automatically inspecting an object, comprising: a movable capturing unit (photosensor) configured to automatically move on a path along the object (¶¶0056, 0059, 0061); and  20a calculating unit configured to determine a reference point of the 

Regarding claim 20, Xie’s teaching, wherein the movable capturing unit is configured, for inspecting the object, to generate a sequence of pictures of the object or to 35perform a measurement on the object (¶0059).

As to claims 21 – 23, Xie teaches trigger locations (detected by GPS) for the movable capturing unit as a function of a visual field of the movable capturing unit; 5and the movable capturing unit is configured to generate an image at the trigger locations (¶¶0038, 0059).



Regarding claim 33, Xie teaches a non-transitory digital storage medium having a computer program stored thereon (¶0056) 20to perform the method of determining a path along an object, said method comprising: determining a reference point of the object in absolute coordinates (¶¶0033, 0038 at least);  25ascertaining a set of points of the object in absolute coordinates on the basis of further points of the object within a relative coordinate system, conversion of the further points of the object to the absolute coordinate system being effected on the basis of the reference point of the object (¶¶0033 at least); 30determining the path along the object on the basis of the set of points of the object, so that the path extends at a distance from the object, when the program runs on a computer (¶¶0032, 0036, 0065).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 4, 5, 7, 11 – 18, and 25 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied, to claim 1 above, and further in view of U.S. Pub. No. 20080186470 A1 to Hipp (“Hipp”).

As discussed above, Xie teaches all of the limitations of the base claim, bur is not explicit on the further limitations of claims 4, 5, 7, and 25 - 30, namely, ascertaining a direction perpendicular/parallel to polygon surfaces and creating a 3D representation of the object and electromagnetic technology.

However, Hipp teaches, in the same field of endeavor of path determination (navigation; 0081), ascertaining a direction perpendicular/parallel to polygon surfaces and creating a 3D representation of the object (¶¶0042, 0045, 0062, 0155, 0202, 0204). The at least percentage of 40%, at least 60% or at least 80% has been addressed 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Xie’s teaching by including ascertaining a direction perpendicular/parallel to polygon surfaces and creating a 3D representation of the object as evidenced by Hipp in order to enhance distance image taking at high speed.

As to claims 17 and 31, it is noted the conductor merely acts as a dipole and as understood, a dipole is a pair of equal and oppositely charged or magnetized poles separated by a distance which Hipp teaches.

Claims 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claims 1 and 19 above, directly or indirectly, and further in view of U.S. Pub. No. 20090278353 A1 to Da Costa Duarte Pardal et al (“Pardal”).

As discussed above, Xie teaches all of the limitations of the base respective base claims, but is not explicit of the recitation ‘wherein the object is a wind turbine, wherein the conductor is a lightning arrester within a rotor of the wind turbine, wherein the movable capturing unit is configured to measure the field strength inside the lightning arrester, and wherein a voltage is applied to the lightning arrester.”

However, Pardal teaches, in an art related field of determining path of an object (satellite navigation; ¶0098), wherein the object is a wind turbine, wherein the conductor is a lightning arrester within a rotor of the wind turbine, wherein the movable capturing unit is configured to measure the field strength inside the lightning arrester, and wherein a voltage is applied to the lightning arrester (¶¶0003-4, 0042).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to have modified Xie’s teaching by associating the object with a wind turbine, wherein the conductor is a lightning arrester within a rotor of the wind turbine, wherein the movable capturing unit is configured to measure the field strength inside the lightning arrester, and wherein a voltage is applied to the lightning arrester as evidenced by Pardal in order to provide a clear focus on decreasing inherent cost of energy source.


Conclusion
As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/YONEL BEAULIEU/Primary Examiner, Art Unit 3668